BEAUCHAMP, Judge.
The appeal is from a fine of $100.00 and five days in jail on a charge of driving while intoxicated.
According to the evidence of the State, which the jury seems to have given full credit, the sheriff of Hill County was driv*465ing south from the county seat on highway No. 81 near the town of Abbott, accompanied by his wife and little boy, when he discovered appellant in the car with a woman “driving all over the highway.” When he stopped him he saw that he was drunk. He said that he told appellant who he was; that he was the sheriff and what his name was and that he was under arrest. Appellant then jumped on the sheriff and they were engaged for some time in a scuffle. The witness said that the woman was drunk also. Appellant was represented by counsel who cross examined the sheriff thoroughly, and it appears that the sheriff adhered to his original testimony to the satisfaction of the jury, whose province it is to pass on questions of fact. Appellant then testified in his own behalf and denied the story as told by the sheriff.
It appears that appellant lived in the city of Fort Worth, from which place he brought witnesses to testify as to his good reputation, but the jury had to draw its conclusion as between the evidence given by the sheriff and that of appellant himself, which they did. The woman, referred to by appellant’s statement as his sister-in-law, did not testify. She was in position to know if appellant was drunk.
Appellant placed R. C. Pierce on the stand, who said he came up to the scene of the arrest and helped carry appellant to town. He said he considered him drunk.
We find in the record five bills of exception, but we do not find in appellant’s brief a discussion of any authorities sustaining them. We know of none and are, therefore, passing these assignments without discussion, other than to say that we do not concur in the appellant’s view that they show error.
The judgment of the trial court is affirmed.